Filed 09/27/19                                  Case 18-90029                                 Doc 992



       1    SEYFARTH SHAW LLP
            M. Ryan Pinkston (State Bar No. 310971)
       2    E-mail: rpinkston@seyfarth.com
            560 Mission Street, Suite 3100
       3    San Francisco, California 94105
            Tel: 415.544.1013; Fax: 415.397.8549
       4
            James B. Sowka (Admitted Pro Hac Vice)
       5    E-mail: jsowka@seyfarth.com
            233 South Wacker Drive, Suite 8000
       6    Chicago, IL 60606
            Tel: 312.460.5325; Fax: 312.460.7325
       7
            Attorneys for LBA RV-COMPANY XXVII, LP
       8

       9
      10
                             UNITED STATES BANKRUPTCY COURT FOR THE
      11                          EASTERN DISTRICT OF CALIFORNIA

      12     In re                                    )   Case No. 9:18-bk-90029
                                                      )
      13     JEFFERY EDWARD ARAMBEL,                  )   Chapter 11
                                                      )
      14                         Debtor.              )   LBA RV-COMPANY XXVII, LP’S NOTICE
                                                      )   OF APPEAL AND STATEMENT OF
      15                                              )   ELECTION TO HAVE APPEAL HEARD BY
                                                      )   DISTRICT COURT
      16                                              )
                                                      )   DCN:         MF-40
      17                                              )
                                                      )
      18                                              )   Honorable Ronald H. Sargis
                                                      )
      19                                              )
                                                      )
      20                                              )
                                                      )
      21                                              )
                                                      )
      22

      23

      24

      25

      26

      27

      28


                       NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029
Filed 09/27/19                                     Case 18-90029                                                   Doc 992



       1          Pursuant to 28 U.S.C. § 158(a), Creditor LBA RV-COMPANY XXVII, LP (“LBA”), by and

       2   through undersigned counsel, hereby appeals to the United States District Court for the Eastern District

       3   of California from the Order Confirming Debtor in Possession’s Plan of Reorganization (Dkt. No. 970,

       4   DCN MF-40) (“Confirmation Order”) entered by the United States Bankruptcy Court for the Eastern

       5   District of California on September 15, 2019. A copy of the Confirmation Order is attached hereto as

       6   Exhibit A.

       7          The name of the other party to the Confirmation Order and the names, addresses, and telephone

       8   numbers of counsel are as follows:

       9          MACDONALD FERNANDEZ LLP
                  Iain A. MacDonald (SBN 051073)
      10          Reno F.R. Fernandez III (SBN 251934)
                  Matthew J. Olson (SBN 265908)
      11          914 Thirteenth Street
                  Modesto, California 95354
      12          Telephone: (209) 521-8100
                  Facsimile: (415) 394-5544
      13
                  Attorneys for Debtor in Possession Jeffery E. Arambel
      14
                  LBA hereby elects to have its appeal heard by the United States District Court for the Eastern
      15
           District of California rather than by the Bankruptcy Appellate Panel.
      16

      17

      18   DATED: September 27, 2019                         SEYFARTH SHAW LLP
      19
                                                             By:    /s/ M. Ryan Pinkston
      20                                                                James B. Sowka
                                                                        M. Ryan Pinkston
      21

      22                                                     Attorneys for LBA RV-COMPANY XXVII, LP
      23

      24

      25

      26

      27

      28

                                                              1
                        NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029
Filed 09/27/19     Case 18-90029   Doc 992




                 EXHIBIT A
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
Filed 09/27/19
      09/15/19   Case 18-90029   Doc 992
                                     970
